Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 05/27/2021, the Applicant elected Species I drawn to a method encompassing claims 1-10 and 14-20 without traverse in a response filed on 07/08/2021.  Non-elected Species II drawn to an organic thin film matter, an array substrate and a display device encompassing claims 11-13 is withdrawn.  Elected method claims 1-10 and 14-20 are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Four information disclosure statements submitted on 08/14/2020 ("08-14-20 IDS"), 08/28/2020 ("08-28-20 IDS"), 07/09/2021 ("07-09-21 IDS1") and 07/09/2021 ("07-09-21 IDS2") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-14-20 IDS, 08-28-20 IDS, 07-09-21 IDS1 and 07-09-21 IDS2 are being considered by the examiner.



Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  MANUFACTURING METHOD OF FORMING ORGANIC THIN FILM PATTERN [[AND MANUFACTURING METHOD THEREOF, ARRAY SUBSTRATE AND DISPLAY DEVICE]]

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because it is unclear what is meant by "gelatinizing" in light of the fact that the Applicant appears to provide conflicting detail of how the liquid droplet is gelatinized.  On page 6, lines 20-23, the Applicant discloses that "In embodiments,  the specific mode of the gelation is not limited, and may be achieved b...adding a non-solvent..." Yet, on page 10, lines 10-14, the Applicant 
Claims 2-10 and 14-20 are indefinite, because they depend from the indefinite claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10, 14, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0062078 A1 to Watanabe et al. ("Watanabe").
Regarding independent claim 1, Wang teaches a method for manufacturing an organic thin film pattern (see Figs. 3A-3D), comprising:
forming a liquid droplet 50 or 60 or 70 (para [0071] - "In the functional layer formation step of Step S3, first, as shown in FIG. 3(b), a hole injection layer forming ink 
gelatinizing the liquid droplet 50 or 60 or 70 (In light of the indefiniteness issue of the term "gelatinizing" and in the interest of advancing the examination of the present application, the examiner has attempted to construed the term "gelatinizing" to be consistent with the Applicant's own disclosure on page 7, lines 23-31 of the Specification which appear to disclose that a change in the viscosity may affect how the liquid droplet may "gelatinize". Here, Watanabe teaches in para [0072] - "In the drying step, for example, decompression drying in which the element substrate 101 to which the hole injection layer forming ink 50 is applied is left under reduced pressure and dried sans the first aromatic solvent would have "gelatinized"); and
performing a drying process on gelatinized liquid droplet to form an organic thin film pattern 131 (para [0072] - "Thereafter, the ink is solidified by performing a firing treatment of heating under atmospheric pressure to, for example, 180 C for 30 minutes, whereby the hole injection layer 131 is formed as shown in FIG. 3(c).") . 
Regarding claim 2, Watanabe teaches forming the liquid droplet 50 or 60 or 70 in the recessed portion 106a of a thin film definition layer 106 on the substrate 101 comprises:
using a solution process (para [0071] - "In the functional layer formation step of Step S3, first, as shown in FIG. 3(b), a hole injection layer forming ink 50 as the functional layer forming composition containing a hole injection material is applied to the 
Regarding claim 3, Watanabe teaches the solution process that is an ink jet printing process (para [0071]).
Regarding claim 6, Watanabe teaches wherein using the solution process to form the liquid droplet 50 or 60 or 70 in the recessed portion 106a of the thin film definition layer 106 on the substrate 101 comprises:
applying a liquid droplet 50 or 60 or 70 of a mixed solution into the recessed portion 106a of the thin film definition layer 106; the mixed solution comprising the organic functional material  and a gel system solvent (para [0113] - "The functional layer forming composition includes a solid component for forming a functional layer, a first aromatic solvent...a second aromatic solvent...and in which the boiling point of the second aromatic solvent is higher than the boiling point of the first aromatic solvent.").
Regarding claim 7, Watanabe teaches gelatinizing the liquid droplet 50 or 60 or 70 comprises:
gelatinizing the liquid droplet 50 or 60 or 70 by lowering a temperature (Process chamber is implicitly used because the hole injection forming ink 50 is left under reduced pressure, which necessarily requires an enclosure and a pump to evacuate the enclosure to reducing the pressure inside the enclosure. Watanabe teaches in para [0072] - "In the drying step, for example, decompression drying in which the element 
Regarding claim 8, Watanabe teaches gelatinizing the liquid droplet by lowering a temperature of an operation platform (process chamber is implicitly used because the hole injection forming ink 50 is left under reduced pressure, which necessarily requires an enclosure and a pump to evacuate the enclosure to reducing the pressure inside the enclosure.). 
Regarding claims 10, 14, 15 and 18-20, Watanabe teaches at least a part of a lateral surface of the recessed portion 106a close to the substrate 101 is lyophilic (para [0070] - "In the surface treatment step of Step S2, the element substrate 101 on which the partition wall 106 is formed is subjected to a surface treatment. The surface treatment step is performed for the purpose of removing unnecessary materials such as partition wall residues on the surface of the pixel electrode 104 so that the functional layer forming composition containing a functional layer forming material (solid component) wets and spreads uniformly in the opening portion 106a surrounded by the partition wall 106 when forming the hole injection layer 131...liquid repellency is imparted to the surface of the partition wall 106 by performing, for example, a plasma treatment using a fluorine-based treatment gas in Step S2, and thereafter, a surface treatment for making the surface of the pixel electrode 104 lyophilic may be performed by performing a plasma treatment using oxygen as a treatment gas.").
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 4 and the intervening claim 2 or (ii) claim 4 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 2; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed. 
Claims 5, 16, 17 and 18 would be allowable, because they depend from the allowable claim 4. 
Claim 9 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 9 or (ii) claim 9 is rewritten in independent form to include all of the limitations of its base claim 1; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0279049 A1 to Dai
Pub. No. US 2017/0213966 A1 to Wang et al.
Pub. No. US 2016/0056218 A1 to Wang et al.
Pub. No. US 2007/0269621 A1 to Mitsuhashi et al.
Pub. No. US 2006/0110908 A1 to Moriya et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
21 July 2021